internal_revenue_service department of the treasury index nos washington d c person to contact telephone number refer reply to cc dom fi p plr-105837-99 date jul '999 legend fund state x adviser company accounting firm year date date date date date date date this responds to a letter dated date submitted on behalf of fund of the internal_revenue_code to treat dividends distributed after fund requests that its election under sec_855 a plr-105837-99 the close of taxable_year be considered timely filed pursuant to of the procedure and administration regulations a taxable_year as having been paid during that sec_301_9100-3 fund was incorporated in state x during year and is facts registered as a closed-end non-diversified investment_company under the investment_company act of seg adviser is fund's investment adviser u s c sec_80a-1 et as amended fund elected to be treated as a regulated_investment_company ric under subchapter_m of the code for its first fiscal_year ended date to qualify it accounting for tax and financial_accounting purposes and has an october year-end and has subsequently operated in a manner intended as fund uses the accrual_method of a ric fund pays income dividends on a monthly basis fund pays capital_gain dividends once a year distribution_requirements under therefore for each year since its inception that fund has had net_capital_gain as defined in requirement under sec_852 by making an election under sec_855 fund has satisfied its distribution in december to satisfy it sec_852 and sec_4982 sec_1222 these administrative services include company provides certain administrative services to fund a sub-administration contract between company and pursuant to adviser dated date providing administrative clerical and bookkeeping services to fund as well as preparing and filing fund's tax returns and extensions supervisory responsibility over the preparation and filing of fund's tax returns and extensions procedure fund's tax returns are prepared by accounting firm reviewed by an employee of company and then submitted for the treasurer's signature an administration and compliance calendar throughout the year an employee of company and has under company's internal fund's treasurer is the treasurer monitors this process using on date the treasurer received from accounting firm state on date fund's completed local and federal_income_tax extensions on the same day these forms were given to an employee of company for review result of company made this mistake because it was their date due_date the first year that company had provided administrative services to fund incorporated into the control log which lists the tax forms and filing deadlines for each fund and fund's tax filing_requirements had not yet been a mistake the extension forms had not been filed by the same employee realized that as the plr-105837-99 after the discovery of the missed filing_date accounting firm prepared fund's form 1120-ric and filed the return on date fund intended to make an election under sec_855 to treat certain dividends_paid after the close of its taxable_year as having been paid during the taxable_year effective for its taxable_year that ended date law and analysis sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b d and c to the extent sec_1_855-1 of the income ta regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration that the commissioner has regulations provides in part discretion to grant a reasonable extension of time to make a regulatory election defined in whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e sec_301_9100-1 as and i g h an election plr-105837-99 sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b through iii for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower -tax liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a taxpayer applies of based upon the facts presented and representations made by holding we hold that fund has demonstrated good cause for the fund granting of relief under sec_301_9100-3 treated as having made a timely election under sec_855 code on its federal_income_tax return filed for the tax_year that ended date accordingly fund will be of the no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the election applies than fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money the district director's office will determine fund's tax_liabilities for the year involved office determines that fund's liability is lower that office will determine the federal_income_tax effect upon audit of the federal_income_tax returns involved if the district director's this ruling is limited to the timeliness of fund's election a result of its failure_to_file its federal_income_tax except as specifically ruled upon above -no this ruling does not relieve fund from any penalty that it may owe as returns on time opinion is expressed or implied as income_tax consequences regarding fund opinion is expressed or implied whether fund qualifies as that is taxable under subchapter_m part to any federal excise or in particular no of the code a ric plr-105837-99 this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours zb fa assistant chief_counsel financial institutions and products enclosures copy of this letter copy of sec_6110 purposes
